DETAILED ACTION
This office action is in response to the reply filed on 08/03/2021.
Claims 1 and 4-29 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 24 recite the limitation “a bulk query operation”. However, there is already another instance of “a bulk query operation” recited previously in the claim. It is unclear whether the intent is to refer to the same operation or to two different operations. This ambiguity introduces further lack of clarity because claim 21 additionally recites the limitation “the bulk query operation”. It is unclear to which operation this limitation is referring.
Claims 22 and 25 recite the limitation “a bulk modification operation”. However, there is already another instance of “a bulk modification operation” recited previously in the claim. It is unclear whether the intent is to refer to the same operation or to two different operations. This ambiguity introduces further lack of clarity because claim 22 additionally recites the limitation “the bulk modification operation”. It is unclear to which operation this limitation is referring.
Claims 22 and 23 recite the limitation “said modification data”. There are multiple instances of modification data recited previously in the claims. It is unclear to which of these instances this phrase is referring, and the intended scope of the claims is therefore indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-21, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (Capability Hardware Enhanced RISC Instructions: CHERI Instruction-Set Architecture) in view of Guthrie (U.S. Patent Application Publication 2012/0296877). Claims 14-20 are obvious further in view of Official Notice.
Regarding claims 1, 4-7, 21, 24, and 27-29, Watson discloses an apparatus, comprising: storage elements to store data blocks, each data block having capability metadata associated therewith identifying whether said data block specifies a capability [pages 54-56; storage 
Regarding claim 8, Watson in view of Guthrie discloses an apparatus as claimed in claim 1, wherein the processing circuitry is arranged to perform the bulk capability metadata operation subject to a condition being met [Watson, page 58-68; performance of the operations is dependent on certain conditions].
Regarding claim 9, Watson in view of Guthrie discloses an apparatus as claimed in Claim 8, wherein the condition is determined to be met if at least one of the following conditions is true: (i) the processing circuitry is operating in a predetermined privileged state [Watson, page 
Regarding claim 10, Watson in view of Guthrie discloses an apparatus as claimed in claim 1, wherein the storage elements are memory locations [Watson, page 59; capability meta data is stored in memory locations].
Regarding claim 11, Watson in view of Guthrie discloses an apparatus as claimed in Claim 10, wherein the plurality of memory locations are specified by reference to a bounded pointer, and the processing circuitry is arranged to perform the bulk capability metadata operation when it is determined that the plurality of memory locations reside within an allowable range of addresses identified by the bounded pointer [Watson, page 44; the system performs a bounds checking operation on points used for accessing memory].
Regarding claim 12, Watson in view of Guthrie discloses an apparatus as claimed in claim 1, wherein the storage elements are capability registers accessible to the processing circuitry [Watson, page 59; capability meta data is stored in memory locations].
Regarding claim 13, Watson in view of Guthrie discloses An apparatus as claimed in claim 1, further comprising: decode circuitry responsive to a sequence of instructions to generate control signals for issuing to the processing circuitry to cause the processing circuitry to perform operations required by said sequence of instructions; the decode circuitry being responsive to 
Regarding claims 14-20, Watson in view of Guthrie does not explicitly disclose the addressing schemes as claimed. However, the examiner takes official notice that such addressing schemes and their benefits were notoriously well known in the art at the time of the invention. Such addressing of memory and registers is commonplace and the tradeoffs among different techniques were well known at the time of the invention. The claimed addressing techniques would therefore have been obvious to a person having skill in the art at the time of the invention.
Regarding claim 26, Watson in view of Guthrie discloses an apparatus as claimed in claim 1, wherein: the processing circuitry is a direct memory access (DMA) circuit [Watson, page 61; the system includes a DMA circuit]; and the bulk capability metadata operation is specified by a processor core, and causes the DMA circuit to issue one or more transactions to implement the bulk capability metadata operation on a consecutive series of memory locations [Watson, page 61; a DMA is used to transfer data into or out of the system memory].

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. Applicant argues that Guthrie does not disclose a single bulk query operation that performs the claimed steps. Instead, applicant argues, Guthrie discloses using multiple instructions to perform the claimed steps. This argument is not persuasive because nothing in the claims prevents the claimed operation from including multiple instructions. The fact that Guthrie .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY S FAHERTY/Primary Examiner, Art Unit 2183